Citation Nr: 1000455	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1983.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
hearing disability for VA purposes.

2.  The medical evidence of record does not show that the 
Veteran's current tinnitus is related to his military service 
or to any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's March 2006 letters advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the 


Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, 
including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with an 
audiological VA examination to determine the etiology of any 
hearing loss and tinnitus found.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  This medical examination was based 
upon a complete review of the Veteran's claims file, and the 
VA examiner provided a written rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. 


§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty from July 
1979 to 1983.  The Veteran is seeking entitlement to service 
connection for bilateral hearing loss and tinnitus.  He 
attributes these disorders to his military noise exposure.  
Specifically, he claims that he served as a pipe fitting 
welder in the military and that he was exposed to constant 
noise in the engine room of naval vessels on a daily basis.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss 
or tinnitus.

His June 1979 entrance examination listed his ears as normal.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
20
LEFT
10
15
15
25
15

His June 1983 separation examination noted that his ears were 
normal.  On a medical history report, completed pursuant to 
his separation examination in June 1983, the Veteran denied 
having any history of hearing loss or ear trouble.

After discharge from military service, the first evidence of 
record noting the Veteran's complaints of hearing loss and 
tinnitus is his claim filed in March 2006.

In June 2006, the Veteran underwent a VA audiological 
examination.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
15
15
25
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  
At the examination, the Veteran complained of difficulty 
understanding in a noisy environment.  He reported a history 
of unprotected exposure to hazardous military noise and that 
his civilian noise exposure was minimal.  The Veteran also 
reported that he experienced moderate to severe constant 
bilateral tinnitus that caused headaches, and that he first 
noticed his tinnitus three or four years previous to the 
examination.

The VA examiner noted that the Veteran's hearing acuity was 
within normal limits in both ears, and that the Veteran did 
not have a ratable hearing loss at the time of the 
examination.  The examiner also noted that the Veteran, 
therefore, would not have had a ratable hearing loss at the 
time of discharge.  Based upon this examination and the 
review of the record, the examiner opined that the Veteran's 
current hearing loss and tinnitus was not related his 
military service.  In support of this opinion, the examiner 
noted the Veteran's testimony that he first noticed his 
hearing loss and tinnitus three or four years previous to the 
examination.



Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence of record does not show a current 
hearing disability for VA purposes.  Id.  "In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, in the absence of competent medical evidence of 
a hearing disability for VA purposes, the criteria for 
establishing service connection for bilateral hearing loss 
have not been established.  38 C.F.R. § 3.303.  Although the 
Veteran contends that he has bilateral hearing loss related 
to his service, as a layman his statements are not competent 
evidence to establish medical diagnosis and causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, service connection for bilateral hearing loss is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show a current hearing disability for VA 
purposes, the doctrine is not for application.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran's service treatment records are completely silent 
as to any complaints of or treatment for tinnitus.  
Thereafter, the first post service evidence of record noting 
complaints of tinnitus is the Veteran's claim filed in March 
2006, which is approximately 23 years after his discharge 
from the service.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the Veteran's 
claim.  See Mense v. 


Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although tinnitus is capable of lay 
observation, the Board finds that this extended period 
without complaint or treatment for tinnitus, as well as the 
absence of any tinnitus complaints in his separation 
examination must also be considered.  Id., see also Charles 
v. Principi, 16 Vet. App. 360, 374-75 (2002).  Moreover, the 
June 2006 VA examination noted that the onset of this 
condition was three or four years previous to the 
examination, which was approximately 20 years after the 
Veteran's discharge from the service.

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the Veteran's contentions that his current tinnitus is 
related to his military service, as a layman, cannot be 
considered competent evidence on medical causation.  
Espiritu, 2 Vet. App. at 494-95.  Moreover, the Veteran's 
statements concerning the onset of his tinnitus are 
inconsistent.  The June 2006 VA examination noted the 
Veteran's statements that the onset of this condition was 
three or four years previous to the examination, more than 20 
years after the Veteran's discharge from the service.  
However, in his August 2006 notice of disagreement, the 
Veteran claimed that the onset of his tinnitus was during his 
military service, and that this condition became worse during 
the previous three or four years.

As the Veteran's statements with regard to the onset of his 
tinnitus are inconsistent, the Board does not find these 
statements credible.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that credibility may be impeached by a showing 
of interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Accordingly, the Board assigns greater 
weight to the objective findings and medical opinion provided 
in the June 2006 VA examination report.  

Thus, the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


